Citation Nr: 0935787	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-34 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression, a 
mental condition and suicide attempts.  

2.  Entitlement to service connection for a circulatory 
system disease and disorder.

3.  Entitlement to service connection for oral endotracheal 
procedure and intravenous pyelogram.

4.  Entitlement to service connection for stomach problems.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for respiratory failure 
due to trauma and pneumothorax.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for chest wall pain, 
status-post motor vehicle accident (MVA).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1973 to 
October 1976.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from November 2005 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
benefits sought on appeal.

The Atlanta, Georgia, RO now has jurisdiction of the 
Veteran's claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record provides that the 
Veteran's claims require additional development.

In May 2008, following the issuance of a March 2008 
supplemental statement of the case (SSOC) but prior to the 
RO's June 2008 certification of the appeal to the Board, new 
evidence was submitted to the RO and added to the claims 
file.  This evidence consists of new and non-duplicative 
service treatment records and service personnel records that 
are pertinent to the Veteran's claims on appeal.

However, the RO has not considered this new evidence in 
relation to the current claims.  Although the record reflects 
the Veteran's submission of a "waiver" of he RO's initial 
consideration of this evidence, the Board finds that because 
this evidence was received by the RO prior to the 
certification of this matter to the Board, 38 C.F.R. 
§ 19.37(a) (2008) required that the RO consider the evidence 
and prepare a Supplemental Statement of the Case (SSOC) under 
38 C.F.R. § 19.31(a) (2008), and that the provisions for 
waiver under 38 C.F.R. § 20.1304(c) (2008) were not yet 
applicable.  In other words, the Board finds that it does not 
have jurisdiction to consider this matter until the RO issues 
a SSOC with respect to the additional evidence.  Under these 
circumstances, the Board has no alternative but to remand 
these matters for RO consideration of the additional evidence 
received, in the first instance, and to issue an SSOC 
reflecting such consideration.  See 38 C.F.R. §§ 19.31(a), 
19.37(a) (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Readjudicate each of the Veteran's claims 
on appeal, considering all evidence 
received or secured since the March 2008 
SSOC.  If any benefit sought on appeal 
remains denied, provide the Veteran with 
an SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



